Cockriee, C. J. This case is controlled by the decision in the case of Hackett City v. State, ante p. 133. The appellant in that case is an incorporated town, while the appellee, Port Smith, was, during a part of the time for which the recovery is sought, a city of the second class, and during the residue a city of the first class. But a review of the legislation referred to in the Hackett City case will show that the difference in the facts tends to strengthen rather than weaken the city’s position. The judgment in its favor will be affirmed.